Name: Commission Regulation (EC) No 1298/1999 of 21 June 1999 correcting Regulation (EC) No 1145/1999 on the supply of biscuits as food aid
 Type: Regulation
 Subject Matter: foodstuff;  Africa;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities22. 6. 1999 L 155/15 COMMISSION REGULATION (EC) No 1298/1999 of 21 June 1999 correcting Regulation (EC) No 1145/1999 on the supply of biscuits as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, (1) Whereas Commission Regulation (EC) No 1145/ 1999 (2) issued an invitation to tender for the supply, as food aid, of biscuits; (2) Whereas a check has shown that an error appears in note 8 of the Annex to this Regulation; whereas the Regulation in question should accordingly be corrected; (3) Whereas the deadlines of supply and for the submission of tenders should accordingly be amended, HAS ADOPTED THIS REGULATION: Article 1 Note 8 of the Annex to Regulation (EC) No 1145/1999 is replaced by the following: (8) Biscuits of a minimum nutritional value of 450 Kcal/100 g meeting the requirements of Article 1(2)(a)(iv), Article 3 and Article 4 of Commission Directive 96/5/EC (OJ L 49, 28.2.1996, p. 17) and the following requirements: Ã¯ £ § protein: minimum 15 %, Ã¯ £ § carbohydrate: minimum 60 %, Ã¯ £ § lipids: minimum 18 %. Essential vitamins and minerals (60 to 80 % of RDA/unit)/100 g: Ã¯ £ § vitamin A: minimum 1 560 IU, Ã¯ £ § vitamin D: minimum 160 IU, Ã¯ £ § vitamin E: 3 Ã¯ £ § 9 mg, Ã¯ £ § vitamin C: 20 Ã¯ £ § 45 mg, Ã¯ £ § vitamin B1: minimum 0,8 mg, Ã¯ £ § vitamin B2: minimum 0,8 mg, Ã¯ £ § vitamin B6: minimum 0,8 mg, Ã¯ £ § vitamin B12: minimum 3,1 µg, Ã¯ £ § folic acid: maximum 270 µg, Ã¯ £ § niacin: minimum 6,5 mg, Ã¯ £ § pantothenic acid: minimum 3,5 mg, Ã¯ £ § calcium: minimum 260 mg, Ã¯ £ § sodium: maximum 300 mg, Ã¯ £ § iodine: minimum 50 µg, Ã¯ £ § iron: minimum 4,2 mg. The biscuits must be directly consumable and mixable with water, milk or another suitable liquid to form a homogeneous paste. The product must contain a protein-rich food such as milk or soya concentrate and an appetite-stimulating ingredient such as vanilla suited to the recipients dietary habits. Conservation: minimum 12 months from manufac- ture.' Article 2 Points 17 and 19 of the Annex to Regulation (EC) No 1145/1999 are replaced respectively by the following: 17. Period or deadline of supply at the specified stage: Ã¯ £ § first deadline: 5 Ã¯ £ § 25.7.1999 Ã¯ £ § second deadline: 26.7 Ã¯ £ § 15.8.1999 19. Deadline for the submission of tenders (12 noon, Brussels time): Ã¯ £ § first deadline: 15.6.1999 Ã¯ £ § second deadline: 6.7.1999'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 137, 1.6.1999, p. 22. EN Official Journal of the European Communities 22. 6. 1999L 155/16 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1999. For the Commission Franz FISCHLER Member of the Commission